Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/13/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (20200013977).
Regarding claim 1, Wang teaches an organic light-emitting diode comprising: 
a first electrode and a second electrode facing each other (par. 13 and 16 teach an anode and cathode); 
an organic emission layer (par. 14 teaches a QD light emitting layer) between the first electrode and the second electrode; and 
a hole injection layer (par. 18 teaches an HIL, having at least two layers, between the QD and anode layer) between the first electrode and the organic emission layer, 
wherein the hole injection layer comprises a second metal compound layer and a second metal layer (par. 18 teaches an HIL, having at least two layers, the first layer being a complex metal layer and the second layer is the partially reduced layer of the complex metal layer to form a metal layer/metal oxide layer), the second metal compound layer being between the first electrode and the organic emission layer, and the second metal layer being between the second metal compound layer and the organic emission layer (please see par. 18 above which shows a metal compound layer and a metal layer being in the aforementioned position).  
Regarding claim 10, Wang teaches an organic light-emitting diode of claim 1, further comprising a hole transport layer (600) between the hole injection layer and the organic emission layer.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to based on its dependency on claim 3.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to based on its dependency on claim 5.
Claim 7 is objected to based on its dependency on claim 6.
Claim 8 is objected to based on its dependency on claim 5.
Claim 9 is objected to based on its dependency on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894